DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed because the closest prior art of record fails to disclose an apparatus, comprising: a shift register circuit including: a plurality of first registers coupled in series to one another; and a plurality of second registers coupled in series to one another, wherein either one first register or one second register storing data having the first value is configured to receive next data having the second value responsive to the shift clock signal in combination with the rest of the limitations of the base claim.  Claims 15-20 are allowed because the closest prior art of record fails to disclose a method, comprising: during a second mode of operation, inverting a data value by one first register of the plurality of first registers at a time and holding the data values by the plurality of second registers; and during a third mode of operation, either: inverting the data value by one first register of the plurality of first registers while holding the data values by the plurality of second registers, or inverting a data value by one second register of the plurality of second registers while holding the data values by the plurality of first registers in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849